 4:19-cv-03022-RGK-PRSE Doc # 32 Filed: 06/08/20 Page 1 of 1 - Page ID # 2140




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TILLMAN T. HENDERSON,

                  Petitioner,                           4:19CV3022

      vs.
                                             MEMORANDUM AND ORDER
SCOTT FRAKES,         and   MICHELLE
CAPPS,

                  Respondents.


       This matter is before the court on its own motion. On June 1, 2020,
Respondent filed copies of the six DVDs (filing no. 31) identified in the
Supplemental Designation of State Court Records (filing no. 27) as directed by the
court in its May 19, 2020 Memorandum and Order (filing no. 30). The court has
reviewed the six DVDs and finds that the only evidence relevant to Petitioner’s
habeas claims on the disks has already been provided by Respondent. (See Filing
No. 14-23 at CM/ECF pp. 56–57, 62.) Accordingly, the court will not rely on any
of the DVDs in assessing Petitioner’s habeas claims.

      IT IS THEREFORE ORDERED that: The parties are advised that the court
will not rely on any of the six DVDs identified in the Supplemental Designation of
State Court Records, and this matter is deemed submitted.

      Dated this 8th day of June, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
